             Case 1:09-cv-01068-DAD Document 120 Filed 08/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   BOB RUSSELL WILLIAMS,                            Case No. 1:09-cv-01068-DAD
12                  Petitioner,                       DEATH PENALTY CASE
13          v.                                        ORDER GRANTING RESPONDENT’S
                                                      UNOPPOSED MOTION FOR EIGHTH
14   RON DAVIS, Warden of California State            EXTENSION OF TIME TO FILE
     Prison at San Quentin,                           OPPOSITION BRIEF
15                                                    (Doc. No. 119)
                    Respondent.
16                                                    ORDER FURTHER MODIFYING
                                                      SCHEDULING ORDER
17                                                    (Doc. No. 69)
18

19
20         Before the court is a motion by respondent warden Ron Davis, through counsel deputy

21 attorney general Craig Meyers, to extend the deadline for filing his opposition brief on the

22 application of 28 U.S.C. § 2254(d) to all claims in the amended petition from August 14, 2020

23 to September 14, 2020. This extension of time, respondent’s eighth, is necessary due to delays in

24 completing final revisions to the draft brief exacerbated by the COVID-19 remote working

25 environment.

26         Mr. Meyers represents that counsel for petitioner, assistant federal defender Harry Simon,

27 does not oppose the requested extension.

28         The court finds good cause to grant the instant motion and thereupon further modify the
                                                   1
             Case 1:09-cv-01068-DAD Document 120 Filed 08/06/20 Page 2 of 2


 1 court’s schedule in this case.

 2         Accordingly,

 3         1.      Respondent’s unopposed motion for an eighth extension of time to file and serve

 4                 his opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the

 5                 amended petition is granted to and including September 14, 2020.

 6         2.      Petitioner’s reply brief on the application of 28 U.S.C. § 2254(d) to all claims in

 7                 the amended petition shall be filed and served by not later than June 24, 2021.

 8 IT IS SO ORDERED.

 9
        Dated:    August 6, 2020
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
